DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Noorkami et al. (U.S. Pub. No. 2015/0172513), hereinafter “Noorkami”, as cited in the IDS filed 23 December 2021.
Regarding claim 1, Noorkami teaches:
A color correspondence information generating system which generates color correspondence information indicating a correspondence relation between color 5information and color characteristic information using a first image obtained by capturing first objects under an environment of a light source, the color characteristic information indicating a characteristic of color represented by the color information (See the Abstract.), the system comprising: 
processing circuitry configured (See [0030] and [0033].) to:
store, in an object database, correspondences between recognition 10information for recognizing the respective first objects and the color characteristic information about the first objects recognized by the recognition information (See [0018]: “The mobile telephone 201 includes color balance information 218, which may include color balance information that has already been locally stored, identifier information for reference objects, and retrieval information for stored color balance information associated with reference objects and their identifiers.”), 
recognize the first objects in the first image from the first image and the recognition information (See [0019]: “The color correction module 220 may be implemented as one or more of the programs 208, and allows for identification and location of a reference object,”. Also see [0020]: “Once the color correction module 220 is activated (for example, automatically upon selection of the camera function or through an explicit user selection), the module 220 undertakes to identify the reference object or objects being used. This may be accomplished, for example, through automatic identification or through an explicit user selection.”),
output image regions of the first objects in the first image and first color characteristic information, the first color 15characteristic information being the color characteristic information corresponding to the first objects (See [0021], display of the image with region in which the reference object appears: “The image 222 may be presented to a user by means of a display screen 224…For example, the user may be signaled with a request to indicate the position of the reference object or to specify a region in which the reference object appears.” Then see [0024]: “A corrected image 226 may then be held in memory 206 for presentation to the user, and may also be stored in long term storage, either automatically or in response to a command from the user.” See [0020], outputting of color balance information: “Color balance information for the reference object or objects is identified, and access to the information is established (for example, retrieving it for local storage in the telephone 200, identifying a retrieval address, or using some other suitable mechanism for making the needed color balance information accessible for use.”), and
generate the color correspondence information which is a correspondence relation between the color information and the color characteristic information, using the color information and the 20first color characteristic information of pixels in the image regions (See [0021]: “Once the reference object has been identified, the color balance of the reference object as the object appears in the image is analyzed, and a color transform 225 (which may also be referred to as a chromatic adaptation) needed to correct the apparent color of the object is computed, with the color transform being based on the difference between the apparent color of the reference object and the known, previously measured color.”), 
wherein the color characteristic information and the recognition information have a one-to-one correspondence relation with each other (See [0016]: “As a further alternative, reference objects such as the reference object 124 might be sold together with access to color balance information, and such reference objects might take any of numerous different forms, such as clothing, decorative objects, ornaments, or toys. Such objects may be associated with identifiers that can be provided to a photography product, such as by storing the identifier in a camera or photography-enabled telephone, or embedding the identifier in a reference object, such as in the form of a bar code or radiofrequency identifier. When the identifier is read, the photography product can retrieve the proper color balance information from its own onboard memory or from the repository 126.”) or the color characteristic information is the recognition information itself.

Regarding claim 2, Noorkami teaches:
The color correspondence information generating system according to claim 1, wherein at least one of the first objects is an object different from a color chart (See [0008], use of a color checker chart is discouraged: “One mechanism used by professional photographers is to carry a color checker chart and to use the chart as a reference object by taking a photograph of the chart in the same location and time as the intended photograph.”).

Regarding claim 3, Noorkami teaches:
The color correspondence information generating system according to claim 2, wherein the object different from the color chart is an object having a plurality of colors including a product available to a general user, and a package and a container of the product (See [0025]: “It will be recognized that more than one reference object may be used, and a captured image may include images of multiple reference objects. Multiple reference objects may be photographed under known illuminations and color information stored for each object.”).

Regarding claim 4, Noorkami teaches:
The color correspondence information generating system according to claim 1, wherein the processing circuitry is further configured to: estimate second color characteristic information from the first image or a second image, and estimate the color 10correspondence information, wherein the second color characteristic information is color characteristic information of a second object different from the first objects, wherein the first image obtained by capturing the first objects and the second object in a same image (See Fig. 3 and [0025]: “It will be recognized that more than one reference object may be used, and a captured image may include images of multiple reference objects…If multiple reference objects appear in a single image of a scene, a color transform may be computed for each object and a combined estimate may be computed for the transforms in order to bring the overall image into conformity with the color of the known reference objects.”), and wherein the second image is an image of the second object captured under same light source as the first object captured in the first image.

Regarding claim 6, Noorkami teaches:
The color correspondence information generating system according to claim 1, wherein the processing circuitry is further configured to: estimate color information of another object different from the first objects in an environment of the light source, using the color correspondence information and the color characteristic information of the another object (See [0025]: “Multiple reference objects may be photographed under known illuminations and color information stored for each object. If multiple reference objects appear in a single image of a scene, a color transform may be computed for each object and a combined estimate may be computed for the transforms in order to bring the overall image into conformity with the color of the known reference objects.”).

Regarding claim 7, Noorkami teaches:
The color correspondence information generating system according to claim 1, wherein the color characteristic information is reference color information, which is color information of one or more of the first objects captured in an environment of a standard light source (See [0009].), and wherein the color correspondence information is a color-correction matrix for performing color conversion (See [0023], von Kries transform.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noorkami (U.S. Pub. No. 2015/0172513), in view of Osawa et al. (U.S. Pub. No. 2003/0185438), hereinafter “Osawa”, as cited in the IDS filed 23 December 2021.
Claim 8 is met by the combination of Noorkami and Osawa, wherein
Noorkami teaches:
The color correspondence information generating system according to claim 1, wherein 
Noorkami does not disclose the following; however, Osawa teaches:
the processing circuitry is further configured to: store, in a spectral sensitivity characteristics of an imaging device used for capturing the first image, wherein the color characteristic information is spectral reflectance of one or more of the first objects (See [0096]: “As a reference object whose spectral reflectance is known, the color chip has been discussed as an example; however arbitrary objects can be applied to this method as long as they have spectral reflectances similar to those of the color chips.”), and wherein the color correspondence information is a combination of spectral energy distribution of the light source and the spectral sensitivity characteristics (See [0099]: “The image processing device 5 shoots the reference chart 2 and the object 3 arranged under the same illumination A in order or at the same time by the input device 1. Further, the spectral reflectance and XYZ values of the object 3 are estimated from the image signals G and Q output, and the basis functions and expansion coefficients data of the reflectances of color chips, and color matching functions data, which are present in advance within the image processing device, and thus RGB signals are output.”).
Motivation to combine:
Noorkami and Osawa together teach the limitations of claim 8. Osawa is directed to a similar field of art (reproduction of color data of a subject). Therefore, Noorkami and Osawa are combinable. Modifying the system and method of Noorkami by adding the capability to “store, in a spectral sensitivity characteristics of an imaging device used for capturing the first image, wherein the color characteristic information is spectral reflectance of one or more of the first objects, and wherein the color correspondence information is a combination of spectral energy distribution of the light source and the spectral sensitivity characteristics”, as taught by Osawa, would yield the expected and predictable result of improved correspondences based on the additional spectral reflectance information. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Noorkami and Osawa in this way.


Claim(s) 9, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noorkami (U.S. Pub. No. 2015/0172513), in view of Hung (U.S. Patent No. 6,075,563).
Claim 9 is met by the combination of Noorkami and Hung, wherein
Noorkami teaches:
The color correspondence information generating system according to claim 1, wherein the color correspondence information generating system is connected to a user terminal device of a user via a network, and sends and receives data to and from the user terminal device via the network, the data received from the user terminal device includes the first image, and (See [0018].)
Noorkami does not disclose the following; however, Hung teaches:
data sent to the user terminal device includes acceptability determination information indicating whether the first image is acceptable for use (See Col. 4, lines 28-34: “According to Structure 3, by using a color chip of skin color which is an important color for image quality evaluation and has spectral reflection ratio characteristics characterized in that sensitivity changes in proportion to wavelength, chromaticity for skin color can be matched more correctly and also chromaticity for other colors can matched with high precision.”).
Motivation to combine:
Noorkami and Hung together teach the limitations of claim 9. Hung is directed to a similar field of art (color balance adjusting device and method). Therefore, Noorkami and Hung are combinable. Modifying the system and method of Noorkami by adding the capability to “[send data] to the user terminal device [including] acceptability determination information indicating whether the first image is acceptable for use”, as taught by Hung, would yield the expected and predictable result of refraining from unnecessary color balancing of an image. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Noorkami and Hung in this way.

Claim 12 is met by the combination of Noorkami and Hung, wherein
Noorkami teaches:
The color correspondence information generating system according to claim 7, wherein the color correspondence information generating system is connected to a user terminal device of a user via a network, and sends and receives data to and from the user terminal device via the network, wherein the data received from the user terminal device includes the first image (See See [0018].),  
Noorkami does not disclose the following; however, Hung teaches:
wherein data sent to the user terminal device includes acceptability determination information indicating whether the first image is acceptable for use, and wherein the processing circuitry is further configured to set information indicating unacceptability in the acceptability determination information when the reproduction color sufficiency percentage is lower than a predetermined threshold (See Col. 4, lines 28-34: “According to Structure 3, by using a color chip of skin color which is an important color for image quality evaluation and has spectral reflection ratio characteristics characterized in that sensitivity changes in proportion to wavelength, chromaticity for skin color can be matched more correctly and also chromaticity for other colors can matched with high precision.” Image quality evaluation for high precision matching implies use of thresholds.).
Motivation to combine:
See the motivation to combine in the treatment of claim 9.

Independent claim 16 is taught by Noorkami for the reasons given in the treatment of claim 1 and 9. 

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noorkami (U.S. Pub. No. 2015/0172513), in view of Hung (U.S. Patent No. 6,075,563), in view of Sivan (U.S. Pub. No. 2018/0278839).
Claim 17 is met by the combination of Noorkami, Hung, and Sivan, wherein
The combination of Noorkami and Hung teaches:
The non-transitory computer-readable medium according to claim 16, wherein 
The combination of Noorkami and Hung does not disclose the following; however, Sivan teaches:
the method further comprises: prompting a user to image another object different from the first objects in the first image when the acceptability determination information indicates unacceptability (See [0181]: “The application may use quality indicators, their confidence level, importance and their correlation to respond. This is where the database with user suggestions, component 520, is used…The text retrieved can be “focus may be off. Focus one another subject and try again”.).
Motivation to combine:
Noorkami, Hung, and Sivan together teach the limitations of claim 17. Sivan is directed to a similar field of art (image quality assessment and providing user suggestions accordingly). Therefore, Noorkami, Hung, and Sivan are combinable. Modifying the system and method of Noorkami and Hung by adding the capability of “prompting a user to image another object different from the first objects in the first image when the acceptability determination information indicates unacceptability”, as taught by Sivan, would yield the expected and predictable result of providing a suitable image for further modification. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Noorkami, Hung, and Sivan in this way.


Allowable Subject Matter
Claims 5, 10, 11, and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 5 and 13, none of the prior art of record teaches or suggests: “generate a reproduction color sufficiency percentage being a ratio of pixel values of pixels in a 20region corresponding to the second object in the first image or the second image, included in a subspace of an RGB space constituted by pixel values of pixels in regions corresponding to the first objects in the first image.” Noorkami discloses [0025]: “If multiple reference objects appear in a single image of a scene, a color transform may be computed for each object and a combined estimate may be computed for the transforms in order to bring the overall image into conformity with the color of the known reference objects.” A “reproduction color sufficiency” appears to be computed so that color conformity is reached; however, the limitation as a whole is not clearly taught.
Regarding claim 10, none of the prior art of record teaches or suggests: “calculate degrees of similarity between the first objects and pieces of recognition information of each object registered in the object database, and generate thumbnail images one-to-one corresponding to each of a plurality of pieces of recognition information of which the degrees of similarity satisfy a predetermined condition, wherein data sent to the user terminal device includes the degrees of similarity and thumbnail images, wherein data received from the user terminal device includes designated information indicating which of the thumbnail images has been selected, and wherein the object recognition section selects processing circuitry is further configured to select an object of the recognition information corresponding to the designated information.” Takabayashi et al. (U.S. Pub. No. 2007/0030506) discloses a system and method for image retouching in which images are presented in a thumbnail fashion for users to select for color and tone adjustment.
Claim 11 is dependent on claim 10 and also includes the same allowable subject matter.
Regarding claims 14, none of the prior art of record teaches or suggests: “generate coverage percentage, determine whether the coverage percentage is lower than a predetermined threshold, the coverage percentage being a ratio of a color gamut reproducible by the first color information relative to a predetermined standard color gamut, and add information indicating unacceptability to the acceptability determination information when the coverage percentage is lower than a predetermined threshold”. Yan (U.S. Pub. No. 2012/0008170) discloses in [0026]: “In a class of this embodiment, an automatic scanner is applied to collect grey patch color values using optical technologies, and an electro-spectro scanner is used in closed loop operation to continuously read and an automatic computing software analyzes color shift values and automatically adjusts the imbalanced color values, thereby providing an operator with a visual target to confirm whether or not the automatic correction result is acceptable.”
Regarding claims 15, none of the prior art of record teaches or suggests: “generate coverage percentage, which is a ratio of a color gamut reproducible by the first color information relative to a predetermined standard color gamut, and wherein data sent to the user terminal device includes the coverage percentage.” Yan (U.S. Pub. No. 2012/0008170) discloses in [0026]: “In a class of this embodiment, an automatic scanner is applied to collect grey patch color values using optical technologies, and an electro-spectro scanner is used in closed loop operation to continuously read and an automatic computing software analyzes color shift values and automatically adjusts the imbalanced color values, thereby providing an operator with a visual target to confirm whether or not the automatic correction result is acceptable.”

Claims 18-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, individually or in combination, does not disclose or suggest in
claims 18 and 19: “calculate degrees of similarity between the first objects and pieces of recognition information of each object registered in the object database, and generate thumbnail images one-to-one corresponding to each of a plurality of pieces of recognition information of which the degrees of similarity satisfy a predetermined condition, wherein data sent to the user terminal device includes the degrees of similarity and thumbnail images, wherein data received from the user terminal device includes designated information indicating which of the thumbnail images has been selected, and wherein the object recognition section selects processing circuitry is further configured to select an object of the recognition information corresponding to the designated information.” Takabayashi et al. (U.S. Pub. No. 2007/0030506) discloses a system and method for image retouching in which images are presented in a thumbnail fashion for users to select for color and tone adjustment.
claim 20: “generate a reproduction color sufficiency percentage being a ratio of pixel values of pixels in a 20region corresponding to the second object in the first image or the second image, included in a subspace of an RGB space constituted by pixel values of pixels in regions corresponding to the first objects in the first image.” Noorkami discloses [0025]: “If multiple reference objects appear in a single image of a scene, a color transform may be computed for each object and a combined estimate may be computed for the transforms in order to bring the overall image into conformity with the color of the known reference objects.” A “reproduction color sufficiency” appears to be computed so that color conformity is reached; however, the limitation as a whole is not clearly taught.
claim 21: “generate coverage percentage, determine whether the coverage percentage is lower than a predetermined threshold, the coverage percentage being a ratio of a color gamut reproducible by the first color information relative to a predetermined standard color gamut, and add information indicating unacceptability to the acceptability determination information when the coverage percentage is lower than a predetermined threshold”. Yan (U.S. Pub. No. 2012/0008170) discloses in [0026]: “In a class of this embodiment, an automatic scanner is applied to collect grey patch color values using optical technologies, and an electro-spectro scanner is used in closed loop operation to continuously read and an automatic computing software analyzes color shift values and automatically adjusts the imbalanced color values, thereby providing an operator with a visual target to confirm whether or not the automatic correction result is acceptable.”
claim 22: “wherein data sent from the color correspondence information generating system to the user terminal device including includes one of acceptability determination information, a reproduction color sufficiency percentage, and coverage percentage, the acceptability determination information indicating whether the first image is acceptable for use, the reproduction color sufficiency percentage being a ratio of pixel values of pixels in a region corresponding to the second object in the first image or the second image, included in a subspace of an RGB space constituted by pixel values of pixels in regions corresponding to the first objects in the first image, the coverage percentage being a ratio of a color gamut reproducible by first color information converted by corresponding the first color”. Also see Yan for the closest prior art of record. Claims 23 and 24 are dependent on claim 22 and also indicated as allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981. The examiner can normally be reached 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661